DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 07/12/2022 has been entered.

Preliminary Remarks
This is a reply to the amendments filed on 07/12/2022, in which, claims 1, 9, and 14 are amended and claims 3-5 and 11-13 are cancelled. Claims 1, 6-9, and 14-15 remain pending in the present application with claims 1 and 9 being independent claims.
When making claim amendments, the applicant is encouraged to consider the references in their entireties, including those portions that have not been cited by the examiner and their equivalents as they may most broadly and appropriately apply to any particular anticipated claim amendments.

Response to Arguments
Applicant's arguments filed on 07/12/2022 with respect to claims 1 and 9 have been considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-9, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Dickerson et al. (US 20170139578 A1, hereinafter referred to as “Dickerson”) in view of White et al. (US 20150373281 A1, hereinafter referred to as “White”), further in view of Cho et al. (US 20150309310 A1, hereinafter referred to as “Cho”), and further in view of Jeon et al. (KR 20110001093 A, hereinafter referred to as “Jeon”).
Regarding claim 1, Dickerson discloses an electronic device comprising: 
a display (see Dickerson, paragraph [0024]: “a display 155”); 
a processor electrically connected to the display (see Dickerson, paragraph [0029]: “The processor 140 is also coupled to the touchscreen 150 and the display 155”); and 
a memory electrically connected to the processor (see Dickerson, paragraph [0030]: “The memory 160 is coupled to the processor 140”), 
wherein the memory stores instructions that, when executed by the processor (see Dickerson, paragraph [0027]: “The processor 140 can include one or more processors or other processing devices and execute the OS 161 stored in the memory 160 in order to control the overall operation of the UE 100”), cause the processor to: 
display, when a video supporting a plurality of orientation regions of 360 degrees is played, a first screen corresponding to a first orientation region among the plurality of orientation regions through the display (see Dickerson, paragraph [0037]: “In FIG. 2, a sphere represents the 360-degree video 201. The 360-degree video 201 can include a plurality of portions of video that when combined… portions of the 360-degree video can be displayed in the UE 100 and the user can cause movement of the 360-degree video 201 to show different portions of the 360-degree video 201”). 
Regarding claim 1, Dickerson discloses all the claimed limitations with the exception of wherein the memory stores instructions that, when executed by the processor, cause the processor to: display information about at least one playback time point and at least one orientation region of at least one screen containing at least one point of interest (POI) through the display while the first screen is displayed through the display, wherein the video includes the at least one screen; display a timeline representing a playback time of the video through the display; receive a first user input pointing a first time point in the timeline; display thumbnails of screens corresponding to the plurality of orientation regions through the display at the first time point in response to the first user input in a state in which the first screen corresponding to the first orientation region is displayed through the display while the video is playing; receive a second user input selecting a thumbnail among the thumbnails; display a second screen corresponding to the selected thumbnail through the display, in response to the second user input; determine whether the second screen contains a POI; and display an indicator indicating a direction of a third screen containing the POI or a thumbnail of the third screen through the display, while the second screen is displayed, when the second screen does not contain the POI.
White from the same or similar fields of endeavor discloses wherein the memory stores instructions that, when executed by the processor, cause the processor to:
display information about at least one playback time point and at least one orientation region of at least one screen containing at least one point of interest (POI) through the display while the first screen is displayed through the display, wherein the video includes the at least one screen (see White, paragraph [0080]: “the timeline 220 can also include visual indicators of portions of interest 250 in the media content”);
display a timeline representing a playback time of the video through the display (see White, paragraph [0066]: “The timeline 220 can include graphical and/or textual elements and can be, for example, a continuous track that includes visual indicators (e.g., ticks, icons, colors, etc.) of different time positions in the video”); 
receive a first user input pointing a first time point in the timeline (see White, paragraph [0067]: “Each border 234, 236 can correspond to a different respective time position on the timeline 220. The selected portion can be moved, resized, split, or otherwise manipulated upon the application 115 receiving a user input action”); 
display thumbnails of screens corresponding to the plurality of orientation regions through the display at the first time point in response to the first user input (see White, paragraph [0066]: “the timeline 220 includes thumbnails 225 of individual video frames representing respective portions of a video file. The thumbnails 225 can hover, change in size, scroll, and/or otherwise be manipulated on the timeline 220 as the user interacts with the UI 200”); and 
receive a second user input selecting a thumbnail among the thumbnails (see White, paragraph [0066]: “The thumbnails 225 can hover, change in size, scroll, and/or otherwise be manipulated on the timeline 220 as the user interacts with the UI 200”); 
display a second screen corresponding to the selected thumbnail through the display, in response to the second user input (see White, paragraphs [0033]-[0034]: “the second border can move from the first point to the second point in direct correspondence with the third user input action … updating the displayed second portion of the video to correspond to a change in position of the second border along the timeline”).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in White with the teachings as in Dickerson. The motivation for doing so would ensure the system to have the ability to use the method disclosed in White to display a timeline on display screen that includes visual indicators of different time positions in the video; to select a time position on the timeline via a user input action; to use thumbnails of individual video frames representing respective portions of a video file and to scroll the thumbnails on the timeline as the user interacts with the display thus representing a playback time of the video by displaying a timeline; pointing a time point in the timeline via an user input; displaying thumbnails of screens corresponding to the plurality of orientation regions through the display at the time point in response to the user input and scrolling the thumbnails in response to another user input in order to provide the user with the information about the specific timeline without moving the screen.
Regarding claim 1, the combination teachings of Dickerson and White as discussed above disclose all the claimed limitations with the exception of in a state in which the first screen corresponding to the first orientation region is displayed through the display while the video is playing; determine whether the second screen contains a POI; and display an indicator indicating a direction of a third screen containing the POI or a thumbnail of the third screen through the display, while the second screen is displayed, when the second screen does not contain the POI.
Cho from the same or similar fields of endeavor discloses in a state in which the first screen corresponding to the first orientation region is displayed through the display while the video is playing (see Cho, paragraphs [0064]-[0065]: “the HMD device 100 may display the surround video image while a surround video content is playing. The HMD device 100 may display a thumbnail image based on an image type of the surround video image related to the thumbnail image … the thumbnail image may include a first image 420-2 corresponding to a first region 420-1 of the surround video image”).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Cho with the teachings as in Dickerson and White. The motivation for doing so would ensure the system to have the ability to use the HMD device disclosed in Cho to display thumbnail images while a surround video content is playing wherein a first thumbnail image corresponding to a first region of the surround video image and a second thumbnail image corresponding to a second region of the surround video image and to display the first region and the second region thumbnail images corresponding to the first viewing region and second viewing region which are displayed corresponding to the same playing time thus displaying the first screen corresponding to the first orientation region while the video is playing and displaying thumbnails of the screens corresponding to the plurality of orientation regions corresponding to different orientation regions at a same time point in order to display thumbnails corresponding to a 360 video containing a point of interest at a specific time point.
Regarding claim 1, the combination teachings of Dickerson, White, and Cho as discussed above disclose all the claimed limitations with the exception of determine whether the second screen contains a POI; and display an indicator indicating a direction of a third screen containing the POI or a thumbnail of the third screen through the display, while the second screen is displayed, when the second screen does not contain the POI.
Jeon from the same or similar fields of endeavor discloses determine whether the second screen contains a POI (see Jeon, Fig. 12, “the controller 507 may determine an absolute azimuth range of the real-time image of the camera based on the location information of the point of interest (for example, Bonbon Chicken), the current location, and the direction information toward the camera”, wherein the controller 507 can determine if the current screen contains a POI and shows a directional indicator on the current screen to point to the direction of POI); and 
display an indicator indicating a direction of a third screen containing the POI or a thumbnail of the third screen through the display, while the second screen is displayed, when the second screen does not contain the POI (see Jeon, Fig. 12).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Jeon with the teachings as in Dickerson, White, and Cho. The motivation for doing so would ensure the system to have the ability to use the image display method of a mobile terminal disclosed in Jeon to determine an absolute azimuth range of the real-time image of the camera based on the location information of the point of interest, the current location, and the direction information toward the camera wherein the controller disclosed in Jeon can determine if the current screen contains a POI and shows a direction arrow on the current screen to point to the direction of POI thus determining whether the second screen contains a POI and displaying an indicator indicating a direction of a third screen containing the POI or a thumbnail of the third screen through the display while the second screen is displayed when the second screen does not contain the POI in order to guide user to the screen that contains the POI so that the electronic device may provide the user with the information about the POI without moving the screen.
Regarding claim 6, the combination teachings of Dickerson, White, Cho, and Jeon as discussed above also disclose the electronic device of claim 1, wherein the instructions, when executed by the processor, cause the processor to: 
display the thumbnails above the timeline through the display (see White, FIG.2 and paragraph [0066]: “thumbnails 225 on or off the visible portion of the timeline 220 on the device screen”).
The motivation for combining the references has been discussed in claim 1 above.
Regarding claim 7, the combination teachings of Dickerson, White, Cho, and Jeon as discussed above also disclose the electronic device of claim 1, wherein the thumbnails are formed in one of a panoramic shape, a spherical shape, and a cylindrical shape (see Cho, FIG. 4A and paragraph [0067]: “the HMD device 100 may display a first thumbnail image 410-1 of a cylinder form”).
The motivation for combining the references has been discussed in claim 1 above.
Regarding claim 8, the combination teachings of Dickerson, White, Cho, and Jeon as discussed above also disclose the electronic device of claim 1, 
wherein the display includes a touch circuit (see White, paragraph [0066]: “if the user device 110 includes a touchscreen interface (e.g., a smartphone), the user can manipulate the video frame thumbnails 225 on the timeline 220 using his thumb, fingers, a stylus, or other input apparatus”), 
wherein the first user input includes a hovering input of an electronic pen connected to the electronic device (see White, paragraph [0066]: “The thumbnails 225 can hover, change in size, scroll, and/or otherwise be manipulated on the timeline 220 as the user interacts with the UI 200”), and 
wherein the second user input includes a button input of the electronic pen (see White, paragraph [0067]: “The user input action can be, for example, a touchscreen gesture, a mouse gesture, a tap, a click, a click-and-drag, a tracked eye movement, a button press, an applied pressure, or other input action suitable for allowing a user to manipulate the selected portion 230 of the timeline 220”).
The motivation for combining the references has been discussed in claim 1 above.
Claim 9 is rejected for the same reasons as discussed in claim 1 above.
Claim 14 is rejected for the same reasons as discussed in claim 7 above.
Claim 15 is rejected for the same reasons as discussed in claim 8 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIENRU YANG whose telephone number is (571)272-4212. The examiner can normally be reached Monday - Friday 10 AM - 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAI TRAN can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NIENRU YANG
Examiner
Art Unit 2484



/NIENRU YANG/Examiner, Art Unit 2484

/THAI Q TRAN/Supervisory Patent Examiner, Art Unit 2484